DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-7 are drawn to a gaming system (machine).
Claims 8-14 are drawn to a method of operating a game in a gaming system (process). 
Claims 15-20 are drawn to a non-transitory computer-readable medium (machine).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of certain methods of organizing human activity.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 1 as exemplary: 

1. A gaming system comprising:
at least one server coupled to a plurality of gaming devices coupled to a network, comprising at least one processor and memory storing a first set of symbols and a second set of symbols, the first set of symbols shares a plurality of common symbols with the second set of symbols, and instructions, which, when executed, cause the at least one processor to at least:
generate a first game instance for a first plurality of reels and a second game instance for a second plurality of reels for a first gaming device,
provide at the first gaming device an additional group of reels between the first plurality of reels and the second plurality of reels with the plurality of common symbols,
form, on the first gaming device, a first merged game instance having the first plurality of reels, the second plurality of reels, and the additional group of reels between the first plurality of reels and the second plurality of reels when a merging condition occurs (certain methods of organizing human activity: managing interactions between people which include a player interacting with a game machine and/or following game rules), and
increase a selectability of common symbols with symbols selected for the first plurality of reels and the second plurality of reels in the first merged game instance from the first set of symbols and the second set of symbols, respectively, based on one or more random numbers generated by a random number generator, and the plurality of common symbols in the additional group of reels (certain methods of organizing human activity: managing interactions between people which include a player interacting with a game machine and/or following game rules).


Under broadest reasonable interpretation, independent claims 1, 8, and 15 cover the performance of certain methods of organizing human activity, aside from the reference to various generic components (e.g. a server, gaming devices, a processor, a memory).
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claims 1, 8, and 15 recite the additional elements of a server, gaming devices, a processor, and a memory. The server, gaming devices, processor, and memory are recited at a high level of generality (i.e. a processor which executes instructions, etc.) and do not add any meaningful limitation to the abstract idea because they amount to simply invoking machinery as a tool to perform an existing process in their ordinary capacity (i.e. a processor which executes instructions, etc.). In other words, the claims invoke the server, gaming devices, processor, and memory merely as tools to execute the abstract idea. Furthermore, the generating and providing of reels and symbols may be considered the insignificant extra solution activity as it is merely a mechanism used to reveal a game outcome without adding any meaningful limitation to the abstract idea. 

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concept, i.e. significantly more. Independent claims 1, 8, and 15 do not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the server, gaming devices, processor, and memory are recited at a high level of generality (i.e. as generic devices performing generic functions like processing data, displaying data, etc.) and simply amount to mere tools to execute the abstract idea or simply implementing the abstract idea on a computer/gaming device. The additional elements that were considered insignificant extra solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
gather[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
manipulat[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
stor[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 2-7, 9-14, and 16-20 inherit the same abstract idea as claims 1, 8, and 15.
Claims 2-7, 9-14, and 16-20 recite similar additional merging condition and symbol displaying limitations that, under their BRI, fall within the certain methods of organizing human activity grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer/gaming device and merely using a computer/gaming device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        12/8/2022